Exhibit 10.17

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”) is entered into on March 15, 2006,
by and between ACE Limited, a Cayman Islands corporation (the “Company”), and
Brian E. Dowd (the “Executive”).

WHEREAS, the Company and the Executive entered into an employment agreement
dated as of May 22, 1995 (the “1995 Agreement”) whereby the Company hired the
Executive to perform services for the Company in Bermuda as Vice President,
Underwriting for the Company;

WHEREAS, the Executive’s current position, title, duties, employing company,
employment location and employment terms are substantially different from those
described in the 1995 Agreement, and the Company and the Executive desire to
terminate the 1995 Agreement.

NOW THEREFORE, for the valuable consideration of the extinguishment of the
promises and mutual covenants contained therein, the Company and the Executive
hereby agree to terminate the 1995 Agreement, extinguishing all rights and
liabilities of the Company and of the Executive thereunder.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

ACE LIMITED By:  

 

  Name:   Title:  

 

BRIAN E. DOWD